NUMBER 13-18-00140-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


           IN RE MCALLEN ANESTHESIA CONSULTANTS, P.A., et. al.


                       On Petition for Writ of Mandamus.


                                       ORDER

 Before Chief Justice Valdez and Justices Benavides and Longoria
                         Order Per Curiam

      Relators    McAllen   Anesthesia    Consultants,   P.A.,   Doctors    Hospital   at

Renaissance, Ltd. d/b/a Doctors Hospital at Renaissance, and Edgar Armando

Rodriguez, M.D. filed a petition for writ of mandamus in the above cause on March 13,

2018. Through this original proceeding, relators seek a writ of mandamus compelling

the trial court to “vacate his order denying defendant’s motion to quash; and to issue an

order prohibiting all further discovery stayed by §74.351(s), until all defendants have

been served with a proper expert report . . .” See TEX. CIV. PRAC. & REM. CODE. ANN. §

74.351. The Court requests that the real parties in interest, Jose David Sanchez,
    individually and as guardian of the person and estate of Arleena Mancha Sanchez and

    as next friend of XXXXX XXXX XXXXX,1 a minor, or any others whose interest would

    be directly affected by the relief sought, file a response to the petition for writ of

    mandamus on or before the expiration of ten days from the date of this order. See TEX.

    R. APP. P. 52.2, 52.4, 52.8.

          IT IS SO ORDERED.

                                                                   PER CURIAM

    Delivered and filed the
    14th day of March, 2018.




1
        Relator utilizes this pseudonym to refer to the minor child, and we do likewise. See generally TEX.
R. APP. P. 9.8.

                                                    2